Citation Nr: 1605483	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for urolithiasis (claimed as kidney stones), to include as due hypertension.

3.  Entitlement to a rating in excess of 20 percent for a muscle group VIII injury of the right hand.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

During the pendency of the appeal, a November 2015 rating decision granted a higher rating of 30 percent for a right hand disability, effective October 14, 2015.  As the higher rating does not constitute a grant of the full benefit sought on appeal, the Veteran's claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2015, the Veteran testified before the undersigned Veteran Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's bilateral shin splint disability was not incurred in or related to active service, or had its manifestation within one year of discharge. 

2.  The Veteran's urolithiasis disability was not incurred in active service, related to active service, or caused by service connected hypertension, to include as due to prescribed medication.   

3.  Throughout the appeal period, the Veteran's right hand disability has been manifested by pain and decreased grip strength that has approximated a severe impairment.


CONCLUSIONS OF LAW

1.  A bilateral shin disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The Veteran's urolithiasis disability was not the result of disease or injury incurred in or aggravated during active service, or due to service connected hypertension. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for a 30 percent rating during the entire period on appeal for a right hand muscle group VIII disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.73, Diagnostic Code 5399-5308 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice in letters dated in March 2006 and February 2007.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative, since the November 2015 supplemental statement of the case and rating decision, suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Board notes that the Veteran was provided examinations with regard to the claims on appeal.  The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained examinations and adequate medical opinions with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Shin Splints

The Veteran asserts that his diagnosed shin splint disability is related to active service.  Specifically, the Veteran, who served on active duty for 20 years, worked in a supply warehouse that entailed manual labor of loading, pushing, and lifting items.  The Veteran has described wearing high top boots and always working on hard surfaces.  

An October 1999 service medical record shows that the Veteran reported lower leg pain while running and it was initially assessed to be muscular in nature.  Subsequent evaluation showed that the Veteran reported intermittent left posterior lower leg pain.  The Veteran was advised to wait to three to four weeks and return for treatment if there was no improvement.  

A May 2005 VA treatment report shows that the Veteran reported left leg shin pain.  X-rays taken showed no stress fractures or periosteal reactions.  

A March 2006 VA treatment report shows that the Veteran reported shin splints on and off for several years which caused him to modify his activities.  

An October 2015 VA examination report shows that the Veteran was diagnosed with bilateral shin splints since 2005.  The examiner noted that the Veteran reported onset of shin splints since basic training and that he continued to have ongoing problems in his shins over the years.  The Veteran reported that he had ongoing pain in the shin areas bilaterally, and had pain daily in both shins.  The examiner opined that it was less likely than not that the Veteran's current claimed bilateral shin splints had onset in or was etiologically related to any period of active service to include his complaints of lower leg pain during service.  The examiner's rationale noted that the Veteran was examined and his claims file was reviewed in detail to include the in-service 1999 complaint of left leg pain.  The examiner noted that the Veteran had one complaint of lower leg pain in 1999 that affected the posterior aspect of the left calf which would not be consistent with shin splints.  The examiner noted that shin splits were a common complaint among military personnel due to the rigors of training but the available service treatment record did not provide any indication that the Veteran had any complaints that would suggest that diagnosis.  The examiner also noted that the Veteran reported shin complaints in 2005.  However, treatment notes indicated that the symptoms had been present with running for one month.  The examiner noted that while the Veteran maintained that he had the condition to a limited extent since basic training in 1981, the record did not support that contention as the 2005 examination indicated a duration of one month.  The examiner also noted that x-rays taken in 2005 showed no findings that suggested stress fractures.  While a bone scan was a more definitive for the study of shin splints, the x-rays indicated no evidence of periosteal reaction which would be expected with 24 years of chronic shin splints.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral shin splits were incurred in or are related to active service.  

The Board notes that the only medical opinion to address the relationship between the Veteran's post-service diagnosed shin splints and service weights against the claim.  The October 2015 VA examiner provided a thorough opinion and rationale that noted the Veteran's in-service treatment for lower leg pain.  However, the examiner specifically noted that the Veteran reported posterior leg pain which would not be indicative of symptoms of shin splints.  Additionally, the examiner considered the Veteran's statements on continuity of symptoms, and noted that diagnostic studies taken in 2005 of the lower legs did not indicate a chronic condition.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based on a review of the Veteran's documented medical history and assertions.  The Board finds that opinion to be persuasive and to be uncontradicted by any contrary competent opinion.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a bilateral shin splint disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board has not ignored the Veteran's statements concerning the symptomology of his shin splint disability and his assertion that they were incurred in active duty service.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he can observe, such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

An opinion concerning the relationship between the Veteran's symptoms and current bilateral shin splint disabilities is of a medically complex nature.  That diagnosis and analysis requires medical training and experience, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent provide an opinion as to whether any current shin splint disabilities are related to or were incurred in active service.  The Board finds the objective evidence provided by the VA examiner to be more persuasive than the Veteran's contentions that service connection is warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral shin splint disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Urolithiasis

The Veteran asserts that his diagnosed urolithiasis is related to service-connected hypertension.  He specifically contends that medication he is prescribed for treatment of hypertension causes or aggravates the urolithiasis disability.  

A review of the Veteran's service medical records shows no reports or treatments of urolithiasis.  

A March 2007 VA examination report shows that the Veteran had a history of elevated blood pressure and a separate history of kidney stones with passage of a stone noted in April 2006.  It was noted that the Veteran was prescribed medication for treatment of hypertension to include Maxzide until 2005 and then Atenolol and Hydrochlorothiazide thereafter.  The examiner reported that the Veteran reported severe flank pain in 2006 and was advised to strain his urine which led to recovery of a urolith.  The Veteran was advised to increased fluid intake but not given any other treatment.  Some pain was noted from time to time without stone recovery.  The examiner diagnosed urolithiasis.  The examiner reported that the etiology of kidney stones were related to inborn errors of metabolism and the tendency to stone formation could be worsened by environmental factors such as dehydration or diet or by alkalization of the urine.  The examiner noted that hypertensive medications would not particularly be considered a primary cause for stone formation though the selection of appropriate medication and the use of various anti-hypertensives may be modified on the Veteran's history.  

An October 2015 VA examination report shows that the Veteran was diagnosed with kidney stones in 2006.  The examiner noted that the Veteran reported that in 2005 he was taking blood pressure medication that resulted with potassium issues.  He reported that the blood pressure medication was changed, and he felt that it was the blood pressure medication itself that caused the stones.  The Veteran reported that he had one recurrence since then that was earlier that year.  He reported that no procedure was done to manage the condition, having been advised that would pass in time.  He reported that he still had some symptoms, in that he always felt that something was blocked.  He reported that he was on a specific medication to manage the stones (Urocit) but stated he was not taking any medications specific to the renal disorder.  The examiner opined that it was less likely than not that the kidney stones were incurred in or related to active service.  After a review of the service medical records, the examiner reported that there were no indications of a diagnosis or symptoms suggestive of renal stones during service.  The Veteran had several urinalyses done during the course of service, and those done in 2000 and 2001 showed no evidence of blood as may be seen with chronic renal stones.  Because of the silence of the medical record with respect to the symptoms characteristic of renal stones during service, the examiner concluded that it was less likely than not that the Veteran's nephrolithiasis was first incurred during active service.

The examiner also opined that it was less likely than not that nephrolithiasis was due to or the result of the service-connected hypertension, to include medications prescribed.  The examiner based the opinion on a review of the Veteran's claims file and current medical literature regarding the relationship between hypertension, hypertension medications, and renal stones.  The examiner noted that the Veteran was diagnosed with hypertension during service and placed on Maxzide.  A review of the drug monograph regarding that medication did not indicate that either of the components in the medication had renal stones listed as a side effect.  The examiner did note that Triamterene, one of the components in Maxzide must be administered with caution to those that had a diagnosis of renal stones, but none of the literature established a direct causal relationship.  Similarly, the examiner remarked that the literature did not support a causal relationship between stone formation and use of hydrochlorothiazide, the other component of Maxzide.  In fact, the examiner noted that a urologist suggested continued use of the hydrochlorothiazide in conjunction with another medication called Urocit, to reduce calcium excretion further.  All other medications used to treat hypertension were begun after the diagnosis was established.  Review of the literature by the examiner further did not provide any evidence of a direct causal relationship between hypertension occurring in isolation of other risk factors, regarding the development of renal stones.  The examiner reported that while those with hypertension were noted to be at increased risk, that risk did not occur in isolation and was additive to other risk factors, in the case of this Veteran, the most salient being a family history as he had reported a history of stones in his brother.  The Veteran, by stone analysis reports, had calcium oxalate stones, and the risk factors for this most prominently were an inborn error of metabolism in which oxalate is over-excreted in the kidneys, and was related to high dietary intake of oxalate.  Because the Veteran has other more significant risk factors for the oxalate stones, specifically family history for the metabolic defect, and considering further that the medications used to treat hypertension were not considered causally related to calcium oxalate stones, and that the Veteran's hypertension was a minimal risk factor not independently known to cause stones in the absence of other more significant risk factors, the examiner concluded that it was less likely than not that the Veteran calcium oxalate stones were causally related to service-connected hypertension or the medications used to treat hypertension.

Finally, the examiner opined that it was less likely than not that the Veteran's urolithiasis had been aggravated beyond the natural progression of the disorder by service-connected hypertension or medications prescribed to treat it.  The Veteran was examined and his claims file was reviewed in detail.  Records reviewed included all available service treatment records, and included review of VA electronic treatment notes, imaging, and labs, and similar pertinent documents as available in VistaWeb.  The examiner also reviewed is current medical literature regarding the relationship between hypertension, hypertension medications, and renal stones.  The Veteran had a single episode of hydronephrosis associated with an obstructing renal stone in 2006.  That was passed without the need for instrumentation.  He did not have another episode until 2015.  Routine urological assessments noted blood in the urine and follow up CT of abdomen and pelvis indicated two more non-obstructing stones in the right kidney.  Because they were non-obstructing, no treatment had been advised other than to continue oxalate restricted diet and adequate hydration. The examiner noted that two incidents in a 10 year time frame was well within the normal limits for that type of disorder, and therefore the presence of the hypertension cannot be said to be aggravating the condition beyond what would otherwise be expected.  Therefore the examiner concluded that it was less likely than not that the Veteran's nephrolithiasis has been aggravated beyond the natural progression by service-connected hypertension and related treatment.

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for ureterolithiasis, to include as due to hypertension.

Initially, the Board finds that the preponderance of the evidence is against the Veteran's claim that urolithiasis was incurred during active service.  The Board notes that his service medical records are silent for any reports, complaints, or diagnosis of urolithiasis during service.  Additionally, the Board finds it significant that the Veteran has never reported that his urolithiasis condition onset during service.  Rather, his claim has always been put forth as one for secondary service connection, claiming that hypertension was the cause of urolithiasis.  Additionally, the only medical opinions to address whether urolithiasis onset during service weigh against the claim.  Both the March 2007 and October 2015 VA examination reports concluded that the kidney stone condition did not onset during service.  Both VA examiner's opinions constitute probative evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination as well as consideration of medical literature.  The opinions provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a urolithiasis on a direct service connection theory.  Adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

With regard to the Veteran's assertions that urolithiasis is due to, caused by, or aggravated by service-connection hypertension, the Board finds that the preponderance of the evidence weights against that claim.

The Board finds that the probative evidence of record consists of the October 2015 VA examination report that concluded his kidney stones were not due to or aggravated by service-connected hypertension, to include prescribed medication.  The VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history, assertions, examination, and review of pertinent medical literature.  The examiner provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). The Board finds that the most persuasive evidence of record shows that the Veteran's urolithiasis is not related to service or any incident during service, or caused by any service connected disability. 

The Board has not ignored the Veteran's statements concerning the symptomology of his urolithiasis and his assertion that hypertension medication either caused or aggravated the disability.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he can observe, such as pain and passing stones.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

An opinion concerning the relationship between the Veteran's symptoms and urolithiasis, and whether hypertension medication caused the medical condition is of a medically complex nature.  That diagnosis and analysis requires medical training and experience, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent render an opinion as to whether any kidney stone disabilities are related to or were incurred in active service, or caused by service connection hypertension.  The Board finds that objective evidence provided by the examiners and physicians to be more persuasive than the Veteran's contentions that service connection is warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for urolithiasis, to include as due to hypertension, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Muscle Group VIII Injury of the Right Hand

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When  a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.   38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Consideration of the appropriateness of staged ratings is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's right hand injury with residuals to the right little finger has been rated 20 percent prior to October 14, 2015, and 30 percent as of October 14, 2015.  38 C.F.R. § 4.73, Diagnostic Code 5399-5308 (2015).  '

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered; it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

The Board notes that in a November 2015 RO decision, the rating for the Veteran's Muscle Group VIII injury was increased to 30 percent as of October 14, 2015, which is the maximum rating for under Diagnostic Code 5308.  However, entitlement to a rating in excess of 20 percent prior the October 14, 2015, is still before the Board, as is entitlement to a higher rating as of October 14, 2015. 

Diagnostic Code 5308 pertains to Muscle Group VIII, the function of which consists of extension of the wrist, fingers, and thumb. For the dominant extremity, this diagnostic code provides a 0 percent rating for slight muscle injury, a 10 percent rating for a moderate muscle injury, a 20 percent rating for a moderately severe muscle injury, and a 30 percent rating for a severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5308 (2015).  

A June 2006 VA examination report shows that the Veteran had a right little finger disability.  The Veteran reported multiple right little finger surgeries.  He reported pain that radiated to his forearms with weakness and limited range of motion.  He also reported pain, weakness with grip, stiffness, swelling, instability, locking, fatigue, and lack of endurance.  The Veteran reported pain at rest and when moving.  The Veteran also reported occupational and physical therapy three times a week from October 2005 through February 2006.  He reported being given a splint to help increase the range of motion in his little finger, but stated that it was not helpful.  The Veteran reported flare ups that occurred weekly and lasted for several hours.  During the flare ups he stated that he was unable to hold flat items.  He reported no work restrictions.  Occupational effects included the use of the computer.  Most of the time he would hit the button with his small finger and he would miss due to weakness.  The examiner also reported a difficulty using his middle finger when using the computer.  Physical examination showed slight tenderness to palpation or manipulation of the right little finger.  The little finger had noticeable enlargement over the proximal interphalangeal joint with erythema noted.  A four centimeter gap from the tip of the fifth finger to the palm of the hand was noted.  The proximal interphalangeal joint was fixed permanently at a flexed 15 degree position and was noted as rigid.  Muscle strength was noted as 4 out of 5.  Grip strength with two trials on the right was noted at 85 pounds.  The examiner diagnosed the Veteran with residuals of joint rigidity due to the tendon injury and surgical intervention.  

An October 2015 VA hand and finger examination report shows that the Veteran was diagnosed with a right fifth finger tendon injury.  The Veteran reports that he began having issues with the right fifth finger in 2000 after sustaining an injury to the area.  He reported that he was having difficulty flexing the finger.  He also reported that surgery was advised and he was referred off base and the surgery was accomplished about a year later.  The Veteran then reported that he underwent a surgery that resulted in difficulty flexing the fifth finger, and he had three more surgeries to release the fifth finger, and he stated that he continued to have difficulty and inability to flex the fifth finger.  He reported that he continued to perform exercises to manage the injury. The Veteran also reported that his current position required keyboarding and due to the fifth finger loss of extension, he has difficulty performing the keyboarding.  The examiner noted that the Veteran was right hand dominant and that he had difficulty with tasks requiring manual dexterity due to the loss of ability to flex the fifth finger.  In particular, he had some difficulty with keyboarding as the lack of flexion caused him to make a significant number of errors when typing.  The Veteran was noted to have abnormal range of motion with his little finger.  Maximum flexion of the metacarpophalangeal joint was to 90 degrees, proximal interphalangeal joint to 20 degrees, and distal interphalangeal joint to 0 degrees.  The right fifth finger was noted to have tenderness to palpation over the dorsal aspect.  There was an extension deformity of the fifth finger, less motion due to nerve injury, and residuals of prior tendon release surgeries.  Grip was noted as strength 4 out of 5.  Due to the Veteran's hand, finger, or thumb conditions, there were no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Tasks requiring gross motor movements of the hand were not affected and he had overall reasonable grip strength.  The Veteran was noted to lack the ability to flex the fifth finger and had difficulty with tasks requiring fine motor movement of all the fingers, more specifically keyboarding resulted in frequent errors involving the letters that would be used by the right fifth finger.  

In this case, the evidence of record regarding the Veteran's right hand injury is in relative equipoise as to whether a 30 percent rating is warranted prior to October 15, 2015, and therefore the claim is granted.  38 C.F.R. § 4.73, Diagnostic Code 5308 (2015).  The Board finds that the June 2006 VA examination report consists of almost identical reports and evaluations regarding symptomatology of the Veteran's right hand disability as the most recent October 2015 VA examination report that resulted in the RO granting a 30 percent disability rating.  The Board notes that the Veteran displayed similar symptoms in June 2006 as he was evaluated with in October 2015 such as decreased grip strength, reduced range of motion, tenderness, weakness, and computer typing difficulty with keys near the right little finger.  Additionally, in both examinations he was unable to flex a portion of joints of the right little finger.  Therefore, the Board finds that the evidence is in equipoise as to whether a 30 percent rating is warranted prior to October 14, 2015, and his claim is granted.  38 C.F.R. § 4.73, Diagnostic Code 5399-5308 (2015).  The Board notes that is the highest rating allowable for the Muscle Group VIII injury.  In addition, loss of use of a hand for special compensation purposes is not warranted as there is evidence that effective hand function remains.  38 C.F.R. §§ 4.63 (2015).  With regard to any neurological impairments associated with the Veteran's right hand injury, the Board notes that he has been granted service connection for peripheral neuropathy associated with the right hand and has not appealed that rating.  

Accordingly, the Board finds that the evidence is in equipoise as to the assignment of a 30 percent rating prior to October 14, 2015 for the Veteran's right hand disability.  Therefore, the claim for increased rating of 30 percent, but not higher, for the entire period on appeal, is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above shows that the symptoms of the Veteran's right hand disability is fully contemplated by the applicable rating criteria.  The Veteran's right hand disability is manifested by pain, weakness, and typing difficulties.  As those symptoms and related functional impairment are all contemplated by the schedular rating criteria and adequate to rate the Veteran's service-connected right hand, no extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is warranted.

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual conditions fail to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2015).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence shows that the Veteran is employed as the Veteran report during the October 2015 VA examination for his shin splints that the disability did not keep him from working as he did not require absences.  The Veteran has alleged that his right hand injury has caused him to not qualify for a job that requires typing of 45 words per minute.  While that is evidence that he had difficulty qualifying for a job that required a 45 word per minute typing speed, that does not show that he was unemployed at the time or would be disqualified for other types of employment.  While VA examiners have noted that the Veteran would require certain accommodations with regard to employment, no VA examiner reported that he was unable to secure of follow substantially gainful employment.  Therefore the Board finds that the Veteran has produced no evidence to indicate an inability to secure or follow substantially gainful employment due to the service-connected disabilities.  The Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for urolithiasis to include as due hypertension is denied.

Entitlement to a rating of 30 percent, but not higher, for a Muscle Group VIII injury of the right hand throughout the appeal period is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


